11-809-ag
        He v. Holder
                                                                                     BIA
                                                                            Van Wyke, IJ
                                                                            A099 682 963
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of
 4      New York, on the 24th day of January, two thousand twelve,
 5
 6      PRESENT:
 7               ROGER J. MINER,
 8               ROBERT A. KATZMANN,
 9               BARRINGTON D. PARKER,
10                    Circuit Judges.
11      _______________________________________
12
13      FANG XIN HE,
14               Petitioner,
15
16                     v.                                      11-809-ag
17                                                             NAC
18      ERIC H. HOLDER JR., UNITED STATES
19      ATTORNEY GENERAL,
20               Respondent.
21      _______________________________________
22
23      FOR PETITIONER:                Lee Ratner, Law Offices of Michael
24                                     Brown, PC, New York, New York.
25
26      FOR RESPONDENT:                Tony West, Assistant Attorney
27                                     General; Cindy S. Ferrier, Senior
28                                     Litigation Counsel; Nairi S.
29                                     Gruzenski, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Fang Xin He, a native and citizen of the People’s

 6   Republic of China, seeks review of a February 15, 2011,

 7   order of the BIA, affirming the February 11, 2009, decision

 8   of Immigration Judge (“IJ”) William Van Wyke, which denied

 9   He’s application for asylum, withholding of removal, and

10   relief under the Convention Against Torture (“CAT”).     In re

11   Fang Xin He, No. A099 682 963 (B.I.A. Feb. 15, 2011), aff’g

12   No. A099 682 963 (Immigr. Ct. N.Y. City Feb. 11, 2009).     We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history of this case.

15       Under the circumstances of this case, we review both

16   the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18   2008) (per curiam) (internal quotation marks omitted).     The

19   applicable standards of review are well-established.     See 8

20   U.S.C. § 1252(b)(4)(B) (2006); Yanqin Weng v. Holder, 562

21 F.3d 510, 513 (2d Cir. 2009).

22       For asylum applications, such as this one, governed by

23   the REAL ID Act, the agency may, considering the totality of

                                     2
 1   the circumstances, base a credibility finding on an asylum

 2   applicant’s demeanor, the plausibility of his account, and

 3   inconsistencies in his statements, without regard to whether

 4   they go “to the heart of the applicant’s claim.”     8 U.S.C. §

 5   1158(b)(1)(B)(iii) (2006).   Analyzed under the REAL ID Act,

 6   substantial evidence supports the agency’s adverse

 7   credibility determination.

 8       In finding He not credible, the agency reasonably

 9   relied in part on his demeanor, finding that He’s testimony

10   was often evasive, incoherent, vague, and non-responsive.

11   See Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005).

12   The IJ’s adverse credibility determination was supported

13   further by specific examples of He’s contradictory testimony

14   and written submissions, particularly with respect to the

15   date and length of his detention following his arrest in

16   China for distributing flyers promoting Falun Gong.     See Xiu

17   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (per

18   curiam).   A reasonable fact finder would not be compelled to

19   credit He’s explanations for these inconsistencies.     Majidi,

20 430 F.3d at 80–81.

21       Furthermore, contrary to He’s argument that the agency

22   failed properly to consider a hospital report that allegedly


                                   3
 1   corroborates his testimony, both the IJ and the BIA

 2   expressly acknowledged the medical evidence in their

 3   decisions and did not err in finding that this single

 4   unauthenticated document did not eliminate the various

 5   defects in He’s testimony and written submissions.     See

 6   Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“[A]

 7   single false document or a single instance of false

 8   testimony may (if attributable to the petitioner) infect the

 9   balance of the alien’s uncorroborated or unauthenticated

10   evidence”); see also Xiao Ji Chen v. U.S. Dep’t of Justice,

11   471 F.3d 315, 342 (2d Cir. 2006) (finding that the weight

12   afforded to the applicant’s evidence in immigration

13   proceedings lies largely within the discretion of the

14   agency).

15       Ultimately, because a reasonable fact-finder would not

16   be compelled to conclude to the contrary, the adverse

17   credibility determination was supported by substantial

18   evidence.   See Xiu Xia Lin, 534 F.3d at 165–66. The agency’s

19   denial of He’s application for asylum and withholding of

20   removal was not in error as both claims share the same

21   factual predicate.   See Paul v. Gonzales, 444 F.3d 148,

22   155–56 (2d Cir. 2006) (withholding of removal).

23

                                   4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DENIED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2) and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12




                                    5